DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 05/09/2022.

Response to Arguments
Applicant's arguments filed on 05/09/2022 for rejected claims under 35 USC 101 and 35 USC 103(a) have been fully considered but they are persuasive. 

   Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 05/09/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to an integrated supply platform system may include a blockchain database maintained by a blockchain network having a plurality of nodes. A plurality of tokens may be maintained in the blockchain database. The system may include smart contracts describing a deal between one or more users, and the smart contracts may be configured to transfer at least one token between the users upon completion of the deal. The system may include communication logic which may be executable by a processor of a client device and configured to communicate data of the smart contract between the client device and the blockchain database. A virtual machine logic may be stored in a memory of a node of the blockchain network. The virtual machine logic may be executable by a processor of the node of the blockchain network and configured to incorporate the data of the smart contract into the blockchain database.
 
	Independent claims 1, and 12, recite the uniquely distinct features of “the smart contract, wherein the operational smart contract starts a supply chain process for completion of the deal between the first user and second user, wherein upon completion of the deal, the operational smart contract collects at least one required signature from the first user and second user, and wherein the operational smart contract sends at least one reward token for this deal to a wallet of supply chain actor.


However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, and 12. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496